DETAILED ACTION
Claim Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claims 15, 17-28, 30, and 34 are under current examination. 
Applicants' arguments and amendments filed 02/19/2021, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
Information Disclosure Statement 
Information Disclosure Statement (IDS) filed on 02/19/2021 has been considered by the Examiner. A signed copy of the IDS is included with the present Office Action. 

New Rejections Necessitated by Amendments
Claim Rejections - 35 USC § 112-Written Description
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 
Claim 18 recites that the composition is applied to a fine line or wrinkle of the inflamed skin. However, the instant specification does not appear to disclose a method of treating a fine line or wrinkle of inflamed skin or inflamed skin that has oxidative damage in particular. The instant specification at page 3 and 14 discloses treating wrinkles or inflamed skin or oxidative damaged skin in the alternatives, however the instant speciation does not teach inflamed skin of a wrinkle or fine line or oxidative damaged skin with the Prunus salicina extract.  

Claim Rejections - 35 USC § 112 indefinite


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17 is rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 depends from claim 16 which is a cancelled claim, thus it is unclear which claim that claim 17 is meant to depend from. For the purpose of examination claim 17 will be interpreted as depending from claim 15. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 15, 17-28, 30, and 34 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Makoto et al. (JP2006022006)
Prunus salicina extract is an alcoholic extract of one or more whole Prunus salicina plant and no other plant. Examiner interprets claim 1 as having Prunus salicina extract and not a mixture of plant extracts. 
Makoto et al. teach a cosmetic composition comprising plant extracts (sphingolipid), see abstract. The plant extract is an alcoholic extract from Prunus salicina and provides a cosmetic composition for improving inflamed skin such as atopic dermatitis and skin aging such as wrinkles, see pages 4-5 and 8. Ethanol is an example of an extraction solvent, see page 4 and 5. For external use the composition having the plant extract can be an emulsion form, see page 6. The dosage form can be liquids, (solutions). The composition can comprise a cream or lotion, see page 6. The compositions can comprise water, chelating agents, moisturizing agents, preservatives and thickening agents, see pages 13-15, and examples at pages 17-23. The extract can be in dried powder form, see page 6. The sphingolipid extract can be present from about 0.00001-100%, see page 7. 
Makoto does not expressly teach application to oxidative skin to reduce oxidative damage, that the composition can comprise an O/W emulsion, or that the water is present from 35-80% by weight. 
However, Mitsuhuru et al. teach using extracts of plums including Prunus salicina provide oxygen scavenging properties to the skin and that such compositions improves gloss and texture of the skin, see paragraph [0006] and entire document of Mitsuhuru. 
Given the compositions of Mitsuhuru which include plum extracts including Prunus salicina are taught to provide anti-aging of the skin and improve the skin, and provides for active oxygen scavenger action, it would have been prima facie obvious to apply the composition which includes whole plant Prunus salicina extracts as suggested by Mitsuhuru et al. to oxidative damaged skin to reduce oxidative damage, and to a fine line or wrinkle to improve the anti-agent effects of the skin, or to reduce inflammation as suggested by Makoto, see paragraphs [122] and [0131] of Mitsuhuru. One of ordinary skill would have had reasonable expectation in success as both Makoto and Mitsuhuru teach cosmetic products having extracts of Prunus Salicina extract in which topical application of the product is beneficial to the skin. 
 It would have additionally been prima facie obvious to provide the water carrier as taught in Makoto in amounts suitable for cosmetic use including about 58% as suggested by Mitsuhuru’ s teaching and to provide cosmetic products which can comprise oil in water emulsions as suggested by Mitsuhuru’ s examples. Examiner submits that it is known to those of ordinary skill in the art to take known compounds Ex parte DOUROS AND VANDERWEFF (163 USPQ 667, BPAI, 1668).
One of ordinary skill in the art would have been motivated to do so given Makoto’s cosmetic product is taught to include emulsions and like Mitsuhuru are formulated as emulsions, creams and solutions and contains plum extracts including Prunus Salicina. 
	With regards to the limitation wherein the extract reduces lipoxygenase activity in the skin, and reduction of MMP-1 activity in the skin, and oxidative damage, the application to the skin surface would necessarily result in the same properties absent evidence to the contrary given the anti-inflammatory and oxygen scavenging and anti-aging properties suggested by Makoto and Mitsuhuru, and a composition and its properties are inseparable.  
Response to Remarks
Applicant’s remarks with regard to the Kim reference are considered moot in view of the newly presented rejection above. Applicant’s amendment of no other plant in claim 15 overcomes the teachings of Kim which is to a mixture of plant extracts required including the Prunus salicina. 
Applicants argue that the Mitsuhuru does not provide Prunus Salicina extract alone to treat inflamed skin, however Makoto (cited above) is to plant extracts from a single plant which includes Prunus Salicina which treats atopic dermatitis an inflamed skin condition. 

Examiner notes that claim 15 does not require reduction of lipoxygenase activity. Nevertheless, the teachings of Makoto treat inflamed skin conditions such as atopic dermatitis and aging with sphingolipid alcohol extracts taken from plants such as Prunus salicina.
Conclusion
The amendments to the claims necessitated new grounds of rejections.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Currently, no claims are allowed and all claims are rejected. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  



Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678.  The examiner can normally be reached on Monday-Friday 10:00am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH ALAWADI/           Primary Examiner, Art Unit 1619